Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 5/10/2021 has been entered.  Claims 1-9, 13-15 are pending.

Official Notice

Applicant has not traversed the Official Notice taken in the rejection of claims 3-6.  Under MPEP 2144.03.C this constitutes an Applicant admission of prior art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0079746 to Howard in view of U.S. Publication 2014/0184471 to Martynov and U.S. Publication 2018/0203660 to Hwang and U.S. Publication 2009/0135311 to Kurita and U.S. Publication 2015/0363154 to Frederick.

Claim 1, Howard teaches an output device, the output device comprising:
a main output device (see bridge 1004 embedded graphics processor 1018) comprising:
a master controller configured to control operation of a front display panel (see Fig. 10 GPU 1018 and paragraphs 109, 110); 
a slave controller configured to control operation of a back display panel (see Fig. 10 GPU 1010 and paragraphs 109, 110); 
a first multiplexer controlled by the master controller and configured to receive a first image input to the master controller and a second image input to the slave controller (see Fig. 10 Mux 1020 and paragraph 111); and

wherein the master controller controls the first multiplexer and the second multiplexer such that any one of the first image and the second image is output on each of the front display panel and the back display panel based on an image output control command (see Fig. 10 and paragraph 111 source select signals).
Howard does not explicitly teach “for controlling operation of a double-sided display panel” where the two displays are “front” and “back”; 
a double sided display comprising a front display panel and a back display panel,
an infrared (IR) reception unit configured to receive an image output control command from a remote control device and transmit the image output command to the master controller, wherein the image output control command is at least one of an individual image output control command, a swap image output control command, a master duplication image output control command, or a slave duplication image output control command;
wherein the master controller is further configured to cause the front display panel to display a popup window indicating that an encrypted content cannot be duplicated at a time of reproduction based at least in part on the first image corresponding to the encrypted content and the master duplication image output control command being received from the remote control device;
wherein the master controller causes a display of a double sided display setting screen on one of the front display panel or the back display panel based on receiving an IR signal from the remote control device,
	wherein the double sided display setting screen comprises a clone item for applying setting elements to another of the front display panel or the back display panel that does not display the double sided display setting screen without change.

a double sided display comprising a front display panel and a back display panel (see Fig. 4C)
wherein the image output control command corresponds to at least one of an individual image output control command, a swap image output control command, a master duplication image output control command, or a slave duplication image output control command (see Fig. 23 and paragraphs 161, 179, 271, 752 and 808); 
further comprising a bridge output device that is separate from the main output device (see the Muxes 1020 and 1021), wherein the bridge output device comprises:
a first bridge board configured to output any one of the first image and the second image received from the first multiplexer to the front display panel (see Fig. 6B Timing generator 602 after the mux); and
a second bridge board configured to output any one of the first image and the second image received from the second multiplexer to the back display panel (see Fig. 6B Timing generator 604 and paragraph 110).
It would have been obvious to a person having ordinary skill in the art to combine the front and back handheld double sided display of Martynov with the multiplexer for multiple displays of Howard for the purpose of utilizing the advantages of separate graphics controllers and inputs with the two displays of the handheld device.
Howard in view of Martynov does not teach an infrared (IR) reception unit configured to receive an image output control command from a remote control device and transmit the image output command to the master controller;

wherein the master controller causes a display of a double sided display setting screen on one of the front display panel or the back display panel based on receiving an IR signal from the remote control device,
	wherein the double sided display setting screen comprises a clone item for applying setting elements to another of the front display panel or the back display panel that does not display the double sided display setting screen without change.
However, Hwang teaches an infrared (IR) reception unit configured to receive an image output control command from a remote control device and transmit the image output command to the master controller (see Fig. 3 and 5 remote controller 200 paragraph 115, 171, 174).
It would have been obvious to a person having ordinary skill in the art to combine the remote control for switching display screen information as taught by Hwang with the dual display of Howard in view of Martynov and Hwang for the purpose of enhancing a similar system with a known remote control feature to enhance the usability options using a known tool for predictable results.
Howard in view of Martynov and Hwang does not explicitly teach wherein the master controller is further configured to cause the front display panel to display a popup window indicating that an encrypted content cannot be duplicated at a time of reproduction based at least in part on the first image corresponding to the encrypted content and the master duplication image output control command being received from the remote control device;

	wherein the double sided display setting screen comprises a clone item for applying setting elements to another of the front display panel or the back display panel that does not display the double sided display setting screen without change.
However, Kurita teaches wherein the master controller is further configured to cause the front display panel to display a popup window indicating that an encrypted content cannot be duplicated at a time of reproduction based at least in part on the first image corresponding to the encrypted content and the master duplication image output control command being received from the remote control device (see paragraph 88).
It would have been obvious to a person having ordinary skill in the art to combine the encryption protection popup when duplicating an image to the other display from a remote control as taught by Kurita with the dual display of Howard in view of Martynov and Hwang for the purpose of enhancing a similar system with a known remote control feature to enhance the usability options using a known tool for predictable results.
Howard in view of Martynov and Hwang and Kurita does not explicitly teach wherein the master controller causes a display of a double sided display setting screen on one of the front display panel or the back display panel based on receiving an IR signal from the remote control device,
	wherein the double sided display setting screen comprises a clone item for applying setting elements to another of the front display panel or the back display panel that does not display the double sided display setting screen without change.
However, Frederick teaches wherein the master controller causes a display of a double sided display setting screen on one of the front display panel or the back display panel based on receiving an 
	wherein the double sided display setting screen comprises a clone item for applying setting elements to another of the front display panel or the back display panel that does not display the double sided display setting screen without change (see paragraphs 9, 17, 28, 30, 31, and 37 describing how the settings can be copied over from one display in the multiple displays to another or more, via the remote control).
It would have been obvious to a person having ordinary skill in the art to combine the remote controller function of copying display settings from one multi-display to another as taught by Frederick with the dual display of Howard in view of Martynov and Hwang and Kurita for the purpose of enhancing a similar system with a known remote control feature to enhance the usability options using a known tool for predictable results.

Claim 12, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 1.  Hwang teaches wherein the IR reception unit transmits the received request to the master controller (see paragraphs 174), and
wherein the master controller acquires the image output control command based on the request (see paragraphs 115, 174).

Claim 2, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 1.  Howard teaches wherein the master controller transmits, to the first multiplexer, a low signal for enabling the first multiplexer to output the first image or a high signal for 
wherein the slave controller transmits, to the second multiplexer, a low signal for enabling the second multiplexer to output the second image or a high signal for enabling the second multiplexer to outputting the first image (see Fig. 10 and paragraphs 111 and 112).

Claim 7, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 2.  Howard teaches wherein each of the first multiplexer and the second multiplexer includes an image selection pin for outputting only any one of the first image and the second image, and wherein the low signal or the high signal is input to the image selection pin (see Fig. 10 and paragraphs 110-112 source select).

Claim 8, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 7.  Howard teaches wherein each of the first multiplexer and the second multiplexer further includes a plurality of pins for receiving the first image and a plurality of pins for receiving the second image (see Fig. 10 and paragraphs 110-112 the bus lines going into the sback and out of the front of the mux’s, i.e. not the source select), and
wherein any one of the first image and the second image is output based on a signal input to the image selection pin (see Fig. 10 and paragraphs 110-112 source select).

Claim 9, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 1.  Howard teaches further comprising:
a first distributer configured to distribute the first image to the first multiplexer and the second multiplexer (see Fig. 10 GPU 1018 and paragraph 110); and


Claim 13, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 1.  Hwang teaches wherein, if the IR reception unit receives a request for controlling a power state of the double-sided display panel, the master controller controls the power state of the double-sided display panel according to a power control command based on the request (see paragraph 115).

Claim 15, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 1.  Howard teaches wherein the master controller delivers the image output control command to the slave controller, and wherein the slave controller controls the second multiplexer such that any one of the first image and the second image is output on the back display panel based on the image output control command (see paragraphs 109-113).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0079746 to Howard in view of U.S. Publication 2008/0125181 to Martynov and U.S. Publication 2018/0203660 to Hwang and U.S. Publication 2009/0135311 to Kurita and U.S. Publication 2015/0363154 to Frederick and U.S. Publication 2002/00086735 to Mayer. 

Claim 3, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 2.  Howard teaches the master controller transmits, to the first multiplexer, the low signal for enabling the first multiplexer to output the first image (see Fig. and paragraphs 110-112), and

Howard in view of Martynov and Hwang and Kurita and Frederick does not explicitly teach wherein, if the image output control command is an individual image output control command.
However, Mayer teaches wherein, if the image output control command is an individual image output control command (see Fig. 13 and paragraphs 68, 71, and 72).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the selection capabilities of multiple input sources and multiple display output sources via a switch as taught by Mayer with the multiplexer dual display system of Howard in view of Martynov and Hwang and Kurita and Frederick for the purpose of making explicit the different display options available to the user through the system.
Neither reference explicitly teaches whether a logic low or high signal is activating.  However, Official Notice is taken that it would have been obvious to a person having ordinary skill in the art at the time of the invention to choose low or high activation or deactivation voltages for the logic controlling the multiplexers.

Claim 4, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 2.  Howard teaches the master controller transmits, to the first multiplexer, the high signal for enabling the first multiplexer to output the second image (see Fig. and paragraphs 110-112), and
the slave controller transmits, to the second multiplexer, the high signal for enabling the second multiplexer to output the first image (see Fig. and paragraphs 110-112).
Howard does not explicitly teach wherein, if the image output control command is a swap image output control command.

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the selection capabilities of multiple input sources and multiple display output sources via a switch as taught by Mayer with the multiplexer dual display system of Howard in view of Martynov and Hwang and Kurita and Frederick for the purpose of making explicit the different display options available to the user through the system.
Neither reference explicitly teaches whether a logic low or high signal is activating.  However, Official Notice is taken that it would have been obvious to a person having ordinary skill in the art at the time of the invention to choose low or high activation or deactivation voltages for the logic controlling the multiplexers.

Claim 5, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 2.  Howard teaches the master controller transmits, to the first multiplexer, the low signal for enabling the first multiplexer to output the first image (see Fig. and paragraphs 110-112), and
the slave controller transmits, to the second multiplexer, the high signal for enabling the second multiplexer to output the first image (see Fig. and paragraphs 110-112).
Howard does not explicitly teach wherein, if the image output control command is a master duplication image output control command.
However, Mayer teaches wherein, if the image output control command is a master duplication image output control command (see Fig. 13 and paragraphs 68, 71, and 72).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the selection capabilities of multiple input sources and multiple display output 
Neither reference explicitly teaches whether a logic low or high signal is activating.  However, Official Notice is taken that it would have been obvious to a person having ordinary skill in the art at the time of the invention to choose low or high activation or deactivation voltages for the logic controlling the multiplexers.

Claim 6, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 2.  Howard teaches the master controller transmits, to the first multiplexer, the high signal for enabling the first multiplexer to output the second image (see Fig. and paragraphs 110-112), and
the slave controller transmits, to the second multiplexer, the low signal for enabling the second multiplexer to output the second image (see Fig. and paragraphs 110-112).
Howard does not explicitly teach wherein, if the image output control command is a slave duplication image output control command.
However, Mayer teaches wherein, if the image output control command is a slave duplication image output control command (see Fig. 13 and paragraphs 68, 71, and 72).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the selection capabilities of multiple input sources and multiple display output sources via a switch as taught by Mayer with the multiplexer dual display system of Howard in view of Martynov and Hwang and Kurita and Frederick for the purpose of making explicit the different display options available to the user through the system.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0079746 to Howard in view of U.S. Publication 2014/0184471 to Martynov and U.S. Publication 2018/0203660 to Hwang and U.S. Publication 2009/0135311 to Kurita and U.S. Publication 2015/0363154 to Frederick and U.S. Publication 2014/0092107 to Ferry. 

Claim 14, Howard in view of Martynov and Hwang and Kurita and Frederick teaches the output device according to claim 1.  Howard in view of Martynov and Hwang and Kurita and Frederick does not teach wherein each of the first multiplexer and the second multiplexer includes a high definition multimedia interface (HDMI) port for outputting any one of the first image and the second image.
However, Ferry teaches wherein each of the first multiplexer and the second multiplexer includes a high definition multimedia interface (HDMI) port for outputting any one of the first image and the second image (see paragraph 39).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the HDMI output from the Mux to a display as taught by Ferry with the multiplexer dual display system of Howard in view of Martynov and Hwang and Kurita and Frederick for the purpose of extending the connection capabilities to a known, common protocol for predictable results to improve the connectivity options.

Response to Arguments

Applicant's arguments filed 5/20/2021 Applicant’s arguments with respect to claims 1-9 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625